Citation Nr: 0000495	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. A. Juarbe(z), M.D.





INTRODUCTION

The veteran served on active duty from October 1951 to 
November 1952.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, Puerto Rico (hereinafter RO).


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between any 
current skin disorder and service.  There is no medical 
evidence of record that the veteran currently has 
neurodermatitis.

2.  The veteran does not have a psychiatric disorder related 
to military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  A psychiatric disorder was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Skin Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, (West 1991).  
If a disorder is shown to have existed prior to service, 
service connection may still be granted for that disorder if 
the disability was aggravated by service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.303(c) (1999).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Id.  The specific finding requirement that an 
increase in disability is due to the natural progress of the 
condition will be met when the available evidence of a nature 
generally acceptable as competent shows that the increase in 
severity of a disease or injury or acceleration in progress 
was that normally to be expected by reason of the inherent 
character of the condition, aside from any extraneous or 
contributing cause or influence peculiar to military service.  
Id.  Consideration will be given to the circumstances, 
conditions, and hardships of service.  Id.  

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In the instant case, the veteran's complete service medical 
records are not available and are presumed destroyed in a 
fire at the National Personnel Records Center in 1973.  The 
veteran's service discharge examination conducted in November 
1952, has been associated with the veteran claims file.  
Additionally, the fact that the veteran's service medical 
records are not available is not fatal to the veteran's 
claim.  Smith v. Derwinski, 2 Vet. App. 147 (1992).  The 
veteran can submit alternative evidence associating a skin 
disorder to service.  

The veteran's service discharge examination revealed that the 
veteran had neurodermatitis lesions in both ankles.  A 
consultation reported that the veteran had chronic 
neurodermatitis that had existed for 6 years that had existed 
prior to service "and will last for sometime to come."  The 
examiner stated that there was "[n]o definite evidence of 
service aggravation."  Subsequent to service discharge, a VA 
examination conducted in December 1952 reported a patch of 
hyperkeratotic, pruriginous, dark, thickened skin on both 
ankles.  The diagnosis was neurodermatitis.  Thereafter, on 
consultation, erythema scaling, and lichenification involving 
the fronto-lateral aspect of the lower one-third of each leg 
in a patchy pattern was reported.  The impression was 
neurodermatitis.  A VA examination conducted in October 1994, 
reported no specific abnormality of the skin; however, the 
diagnoses included tinea of the nails of feet and hands.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims (hereinafter Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well grounded claim.  Until he does, the 
VA does not have the duty to assist him in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting 
that "implausible claims should not consume the limited 
resources of the VA and force into even greater backlog and 
delay those claims which . . . require adjudication.").  In 
the instant case, there is no evidence of record that the 
veteran currently has neurodermatitis.

Additionally, there is no medical evidence of record linking 
the finding in 1994 of tinea of the nails of feet and hands 
to service or to any incident of service.  As there is no 
competent evidence that provides the required nexus between 
military service and tinea of the nails of feet and hands, 
and there is no current finding of neurodermatitis, service 
connection for a skin disorder is not warranted.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

II.  Psychiatric Disorder

Factual Background

As noted above, the veteran's complete service medical 
records are not available.  However, the veteran's service 
discharge examination dated in November 1952, reports no 
psychiatric abnormalities.  It is noted on the veteran's 
Report of Separation from the Armed Forces of the United 
States that the veteran received a general discharge from the 
military for reason of disloyal or subversive actions that 
did not warrant a trial.  

Approximately 3 weeks subsequent to service discharge, a VA 
examination noted that the veteran was examined for insomnia 
and questionable ideas of reference.  The veteran was noted 
as very intelligent, and reported that he believed that he 
was being watched by the FBI, due to being unjustly 
discharged from the service for alleged communist activities.  
The examiner stated that the veteran had ideas of reference 
and noted that "this may be a delusion of persecution - hard 
to tell at this time."  The impression was anxiety reaction.  
A VA medical record dated in July 1953, noted that the 
veteran complained of moderate insomnia, anorexia, and 
"other symptoms of mild anxiety."  The diagnosis was mild 
anxiety state.

In an undated statement by A. D. G. and A. M. M., noted as 
commissioners, it was reported that the veteran attended a 
meeting "in homage to Pedro Albizu Campos."  The veteran's 
background, physical description, marriage, occupation, 
voting record, residence, and union membership were 
discussed.  It was noted that the veteran served on active 
duty and was given a general discharge under Army regulation 
615-370 "(disloyer (sic) or subversive)."  The statement 
further indicated that the veteran did not have a criminal 
record and did not have legally registered firearms.  It was 
reported that the veteran was named "Secretary of the 
Independentist Youth of Caguas" in September 1951, and in 
September 1961, the veteran "made use of the word in an 
independentist meeting in Caguas.  He said that the youth 
should organize themselves to fight for the country."

A report from L. R. Colon Rivera, M.D., dated in May 1992, 
reported that he treated the veteran from May 1987 to January 
1988, for recurrent major depression, with paranoid features.  
It was Dr. Colon Rivera's opinion that the veteran had been 
chronically depressed for many years.  In January 1992, a VA 
outpatient treatment record reported that the veteran 
complained of being depressed.  His speech was logical, 
coherent and relevant.  He was alert and oriented.  His 
memory revealed blackouts; hallucinations were not reported.  
The veteran showed fair insight and good judgment.  The 
diagnosis was rule out organic mood disorder versus 
depressive disorder, not otherwise specified.  An additional 
entry reported anxiety and nervousness.  A report in July 
1992, reported a history of an affective disorder.  In early 
1993, the veteran complained of insomnia.  In March 1993, the 
veteran was admitted for a polysomnogram.  The diagnosis was 
obstructive sleep apnea.  It was noted that the veteran had a 
mood disorder.  

A VA general examination dated in October 1994, reported that 
the veteran had been married since 1954, and had 5 children.  
It was noted that the veteran had involuntary leg movements 
at night.  The examiner reported that the leg problems had 
been 

related to a mood disorder with psychotic 
features with hallucinations and paranoid 
ideations particularly at night when he 
is sleep deprived.  [The veteran] claims 
that he was discriminated and mistreated 
in the Army to a point where he claims he 
was thrown out of the Army because of his 
political ideas since he is an 
independentista in our local politics and 
claims that he has been followed by Army 
Intelligence who passed the information 
to our local police and he claims that 
the police and [VA] have been persecuting 
him.  

The veteran complained of irritability, anxiety, nervousness, 
and persecutory ideas since his discharge from the service.  
A psychiatric examination at that time, reported that the 
veteran lived with his wife and was "in charge" of his 3 
grandchildren.  The veteran reported that he was an objector 
of the war in the military and was classified as a communist, 
was persecuted, and thrown out of the military.  The veteran 
was alert and oriented, but became spontaneously "cryful."  
He was not suicidal or homicidal, and was not delusional or 
hallucinating.  The examiner stated that the report of what 
happened in service and thereafter, sounded "paranoid and 
referential" but could not say if it was because the 
examiner did not know if it actually happened.  The veteran's 
affect was labile and his mood was depressed.  He was 
oriented, but his memory was poor, especially his recent 
memory.  His capacity for elaboration was limited, his 
judgment was fair, and his insight was poor.  The examiner 
commented that the veteran's sleep was definitely poor as it 
was interrupted repeatedly.  The diagnosis was dysthymia

A report from J. A. Juarbe(z), M.D., dated in August 1996, 
stated that the veteran claimed he relieves his service 
experiences continually but hated to talk about it and felt 
guilty that his mother was investigated by the FBI.  The 
impression was that the veteran had "clear manifestations of 
[post-traumatic stress disorder]."  The principal diagnosis 
was post-traumatic stress disorder.  In November 1997, Dr. 
Juarbe(z) stated that the veteran believes that he has been 
investigated and observed by the FBI since he was on active 
duty.  Dr. Juarbe(z) stated that these thoughts "are a fixed 
ideation that can't be argued" with the veteran, "they are 
clearly delusional," and that the veteran "present 
psychotics symptoms since in active duty."  In April 1998, 
Dr. Juarbe(z) stated that "[w]ithout any reasonable doubt 
[the veteran] is presenting ideas of persecution since active 
duty.  Psychotic symptoms in form of delusions and 
hallucination exist since 1951.  For this reason his 
condition has to be service connected."

Dr. Juarbe(z) testified before the RO in February 1999, that 
he first saw the veteran in 1995, but was not his attending 
physician.  Dr. Juarbe(z) stated that he reviewed the 
veteran's claims file in conjunction with his testimony.  Dr. 
Juarbe(z) stated that the veteran exhibited paranoia in the 
VA examination dated in 1952.  He further stated that 
paranoia was a psychosis.  Dr. Juarbe(z) stated that based on 
the content of VA examination conducted in 1994, a better 
diagnosis would be a paranoid disorder.  Dr. Juarbe(z) 
testified that the veteran currently had a paranoid disorder 
with signs of post-traumatic stress disorder, but he would 
not diagnose post-traumatic stress disorder "as such."  Dr. 
Juarbe(z) stated that the veteran relived what happened to 
him in service.  He stated that the veteran told him that he 
had confirmed that he was investigated.  Dr. Juarbe(z) 
testified that the veteran was suspicious of everyone and it 
was traumatic for the veteran to enter the federal building 
to attend the hearing.  He stated that the veteran was 
markedly paranoid, and stayed alone at home, "with nobody."  
He further testified that the veteran was a latent 
homosexual.  

At VA psychiatric examination conducted in April 1999, the 
veteran reported being opposed to wars and was drafted to 
serve against his will.  He stated that during service he was 
persecuted and mistreated due to his beliefs.  The veteran 
reported that he did not have any "psychiatric treatment or 
problems during service."  He stated that he received a 
letter "from Washington" where he was accused of being a 
communist and a Nationalist.  He noted that this situation 
tormented him all his life.  On examination, the veteran was 
oriented, pleasant, cooperative, and very elaborate of his 
descriptions.  His mood was "slightly" anxious; his affect 
exhibited full range.  Attention, memory, and concentration 
were reported as good.  His speech was clear and coherent.  
There was no thought or perceptual disorders, with no 
evidence of paranoia evident or suspected.  Hallucinations 
were not reported, and insight and judgment were reported as 
good.  He was not suicidal or homicidal, and exhibited good 
impulse control.  The examiner concluded that 

[b]ased on the veteran's history and 
records available on the claims folder we 
consider the 12/5/52 psychiatric 
evaluation had a correct diagnosis of 
Anxiety Reaction.  This evaluation was 
requested after the veteran's claims of 
insomnia for 8 days of duration and a 
shaking spell the night before.  The 
evaluating physician described the 
veteran's claim relating his alleged FBI 
experiences and persecutions.  We 
consider that the veteran's allegations 
relating he experiences suffered during 
his draft and military service, being an 
objector of the war, might have been 
real.  We consider that the lack of 
official evidence regarding the claimed 
investigations and injustices suffered do 
not justify diagnosing the veteran of 
having a psychosis, ideas of reference or 
paranoia given by some physicians.  We 
consider that the veteran has 
specifically presented periods of anxiety 
and depression, situations considered a 
manifestation of his medical conditions 
diagnosed as Sleep apnea and 
Hypothyroidism.  The veteran has lived a 
productive life after service and has not 
presented a psychiatric disability.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is well grounded within the meaning of 
the statute and judicial construction.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's available service medical records, post-service 
private clinical data, and VA medical reports have been 
included in his file.  Upon review of the entire record, the 
Board concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

A review of the evidence reveals that the veteran was 
discharged from the military in November 1952, for alleged 
disloyal and subversive actions.  Soon after discharge, the 
veteran complained of insomnia due to an investigation by 
authorities into these alleged actions.  The diagnosis at 
that time was anxiety reaction.  In 1953, a mild anxiety 
state was diagnosed.  The next evidence of a psychiatric 
disorder was not until 1987, when the veteran was treated for 
recurrent major depression, with paranoid features.  

A VA examination conducted in 1994, diagnosed dysthymia; 
however the examiner did not relate this finding to service 
or to any incident therein.  Dr. Juarbe(z) testified that he 
first saw the veteran in 1995, but believes that his current 
paranoid disorder began in 1951 and has continued since that 
time.  Dr. Juarbe(z) further testified that the veteran's 
paranoia is manifested by the veteran being alone all the 
time, and noted that the veteran was not married.  
Nevertheless, the evidence of record reveals that the veteran 
has been married since 1954, has 5 children, and in 1994, was 
caretaker to 3 of his grandchildren.  Dr. Juarbe(z) further 
stated that the veteran did not have post-traumatic stress 
disorder, but symptoms thereof.  Although Dr. Juarbe(z) 
testified that the veteran's current paranoid disorder began 
in service and has continued since that time, there is no 
medical evidence of record to support this conclusion.  The 
veteran has stated that while in service he did not receive 
psychiatric treatment, nor did he have any psychiatric 
problems at that time.  The evidence indicates that due to 
the veteran's discharge and subsequent investigation, the 
veteran experienced an anxiety reaction, but the evidence 
does not show that this disorder was chronic, nor is there 
evidence that any current disorder is related thereto, other 
than Dr. Juarbe(z) statements which are based on the 
veteran's recitation of his medical and service background.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The most 
recent medical evidence of record is a VA psychiatric 
examination conducted in April 1999, which found no evidence 
of a current psychiatric disorder, but concluded that the 
symptoms the veteran displayed in the previous recent medical 
evidence was due to the veteran's sleep apnea and 
hypothyroidism.  

The evidence reveals that the veteran experienced an anxiety 
reaction soon after service separation as a result of being 
discharged due to alleged subversive and disloyal actions.  
Nevertheless, there is no medical evidence of a psychiatric 
disorder between 1953 and 1987, more than 30 years.  
Additionally, the Board finds the April 1999 VA examiner's 
report more probative than the reports and testimony of Dr. 
Juarbe(z) because it is more detailed, it entertains more 
possible explanations for the veteran's symptoms, and it 
shows a more thorough review of the claims file.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim, and therefore service connection for a 
psychiatric disorder is not warranted.


ORDER

The claims of entitlement to service connection for a skin 
disorder and for a psychiatric disorder are denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

